Title: To Thomas Jefferson from Joseph Léonard Poirey, 6 December 1803
From: Poirey, Joseph Léonard
To: Jefferson, Thomas


               
                  Excellence.
                  Paris ce 6 decembre 1803.
               
               Mr. Bureaux de Pusy en arrivant en france m’a communiqué la Lettre que vous lui avez ecrite pour lui annoncer la récéption du Mémoire que J’ai adressé au Congrès et des Certificats qui y etoient joint
               Vous eutes la bonté de L’assurer de votre intérés à ma demande
               Permettez moi de le reclamer de Nouveau: J’ai été honoré de votre estime en France et vous m’avez vu à Richemond; à cette epoque j’etois heureux de servir la Cause de l’indépendance américaine et je n’ai rien Epargné pour me rendre digne de l’aveu et de l’estime de mes chefs
               Le Général Washington a exprimé cette verité dans une lettre que vous avez entre les mains: il m’a placé au rang des officiers de l’armée et admis aux Cincinnati; Ces marques de sa bienveillance suffisoient à mon bonheur, j’etois jeune alors et croyois pouvoir obtenir un jour par mon Travail, les moyens honorables nécéssaires à l’Existence, les evenements ont tous boulversé, la captivité du General La Fayette et ses malheurs m’ont eloigné des Emploit.
               Actuellement, Monsieur, je n’ai que votre Protection pour appui, Veuillez me l’accorder et obtenir pour moi la premiere recompense de mes services en Amérique. Serois-je le seul francois qui n’auroit point eu de part à ses bienfaits
               J’ai l’honneur d’être avec un tres profond Respect, de Votre Excellence, Le tres Humble et tres obeissant serviteur
               
                  Poirey
               
             
               Editors’ Translation
               
                  
                     Your Excellency,
                     Paris, 6 Dec. 1803
                  
                  On his arrival in France, Mr. Bureaux de Pusy gave me your letter announcing that you had received the report I sent to Congress and the certificates that accompanied it.
                  You were kind enough to assure him of your interest in my request.
                  Allow me to renew that request. You honored me with your esteem in France and met with me in Richmond. At that time I was gladly serving the cause of American independence and spared nothing to merit the confidence and admiration of my leaders.
                  General Washington said as much in a letter you have. He awarded me the rank of officer in the army and admitted me to the Society of the Cincinnati. I was very pleased by these kind gestures. I was young and believed that by working hard I could earn the honorable means of ensuring my livelihood. Events have upset all of that. General Lafayette’s captivity and misfortunes have prevented me from being employed.
                  Now, Sir, your protection is my only support. Please provide it by obtaining the compensation I earned for my services in America. Should I be the only Frenchman not to be rewarded for his good deeds?
                  With very deep respect, I have the honor of being your excellency’s very humble and obedient servant.
                  
                     Poirey
                  
               
            